Case 1:19-cv-00794-LY Document 1-1 Filed 08/08/19 Page 1 of 49




               Exhibit A
    Case 1:19-cv-00794-LY Document 1-1 Filed 08/08/19 Page 2 of 49



           EVIDENCE SOUGHT TO BE SUBJECTED TO DNA TESTING

Location found            Evidence item
Ms. Stites's body         Section of belt (no buckle),
and/or clothing           Section of belt (with buckle),
                          H.E.B. name tag,
                          H.E.B. employee shirt (underarms, collar),
                          White t-shirt,
                          Right shoe (particularly laces, heel, and tongue (if applicable)),
                          Left shoe (particularly laces, heel, and tongue (if applicable)),
                          Socks,
                          Strands of hair from Stites's body,
                          Extracted DNA from hair #20,
                          Pants (zipper, buttons, belt loops, cuffs, waistband),
                          Underwear,
                          Bra (clasp, straps).

Location on Bluebonnet    Swabs/samples taken from mouths of two Busch beer cans,
Road where Ms. Stites's   Two Busch beer cans,
body was found            Items from plastic bags placed over Mr. Stites’s hands during
                          investigation,
                          Knee brace.
Case 1:19-cv-00794-LY Document 1-1 Filed 08/08/19 Page 3 of 49




               Exhibit B
Case 1:19-cv-00794-LY Document 1-1 Filed 08/08/19 Page 4 of 49
Case 1:19-cv-00794-LY Document 1-1 Filed 08/08/19 Page 5 of 49
Case 1:19-cv-00794-LY Document 1-1 Filed 08/08/19 Page 6 of 49
Case 1:19-cv-00794-LY Document 1-1 Filed 08/08/19 Page 7 of 49
Case 1:19-cv-00794-LY Document 1-1 Filed 08/08/19 Page 8 of 49
Case 1:19-cv-00794-LY Document 1-1 Filed 08/08/19 Page 9 of 49
Case 1:19-cv-00794-LY Document 1-1 Filed 08/08/19 Page 10 of 49
Case 1:19-cv-00794-LY Document 1-1 Filed 08/08/19 Page 11 of 49




                Exhibit C
                    -                                           -
   Case 1:19-cv-00794-LY Document 1-1 Filed 08/08/19 Page 12 of 49

                                                                                       40

                                       CAUSE ,\,'<), 8701

 STATE OF TEXAS                                  §          IN THE 21ST DISTJUCT COURT
                                                 §
 vs.                                            §                                               Of
                                                §
 RODNEY REED                                    §              BASTROP COUNTY, TEXAS
                                                §


                 FINDINGS OF l<'ACT AND CONCLUSIONS OF LAW

                         RELEVANT PROCEDURAL HISTORY

  I. Reed filed a Chapter 64 motion on July 14, 2014, seeking to conduct DNA testing (the
     "Motion" or "Chapter 64 Motion").

  2. On November 25, 2014, the Court held an evidentiary hearing on the Motion.

 3. Crime-scene and forensics expert, John Paolucci, and DNA expert, Dcarurn Lankford,
    testified on behalf of Reed at the hearing. The State's witnesses were: Gerald Clough, an
    investigator with the Office of the Attorney General of Texas; Lisa Tarmer, the special
    prosecutor in Reed's case; and Etta Wiley, a deputy district clerk for Bastrop County.

 4. At the conclusion of the hearing, the Court denied !he Motion and set Reed's execution
    date for March 5, :W15. R.R. Vol. IV '17:4-11.

 5. The State proposed findings of facts and Conclusions of Law addressing only that: (1)
    the Motion was filed untimely and calls for unreasonable delay, and (2) that there is no
    reasonable probability Reed would not have been convicted had the results been available
    at the trial of the case. The Court adopted the State's proposed findings and conclusions
    and entered them in an order dated December 16, 2014.

6. On January 12, 2015, Reed filed a notice of appeal of the Court's denial of the Chapter
   64 Motion.

7. On June n, 2016, the Court of Criminal Appeals entered an order remanding l\ccd 's
   Chapter 64 case to the Court for additional findings of fact arid conclusions of law. Reed
   v. Texas, No. Ap-77,054 (Tex. Crim. App. J1me 29, 2016) (Order).

8. The Court of Criminal Appeals directed !he Court to make the following findings
   regarding each item Recd seeks to test
                                -                                         -
            Case 1:19-cv-00794-LY Document 1-1 Filed 08/08/19 Page 13 of 49

                                                                                                   41

                (b) whether the item has been subject to a chain of custody sufficient to establish that it
                has not been substituted, tampered with, replaced, or altered in any material respect;

                (c) whether there is a reasonable likelihood that the item contains biological material
                suitable for DNA testing; and

               (d) whether identity was or is an issue in this case.

           Id, slip op. at 2.

                      ADDITIONAL F'IN"DINGS OF FACT AND CONCLUSIONS OF LAW

     A.        Whether Evidence Still Exists And Is In A Condition 1Waking DNA Testing Possible.
               Tex. Code Crim. Proc. Art. 64.03(a)(1).

           9. Reed seeks to test three categories of evidence: (!)the victim's clothing, (2) evidence
              recovered in or near the truck the State claims the victim was driving when she was
              purportedly abducted, and (3) evidence recovered from the area where the victim's body
              was discovered. Each of the items Recd seeks to test is listed in the attached Addendum
              A.

          10. The Court finds !hat based on the State's evidence, including the evidence inventories
              and hearing testimony of Gerald Clough and Etta Wiley, each item Reed seeks to test still
              exists and is within the possession, custody and control of the At1omey General's Office,
              the Texas Department of Public Safety Crime Lab, or the Bastrop District Court Clerk.

          11. Crime-scene and forensics expert, John Paolucci, and DNA expert, Deanna Lankford,
              testified that each item Reed seeks to test is in a condition making DNA testing possible.
              The State offered no rebuttal evidence on this element. Although the State attempted to
              elicit the opinion of its investigator, Gerald Clough, about whether the evidence is
              suitable for DNA testing, the Court sustained objections to this testimony based on Mr.
             Clough's lack of qualifications as a DNA expert.

      12. The Court finds that each item listed in Addendum A exists and is in a condition making
          DNA testing possible pursuant to Tex. Code Crim. Proc. art. 64.03(a)(l).

B.          Whcthu The Evidence Has Been Subject To A Chain Of Custody Sufficient To
            Establish That rt Has Not Been Substituted, Tampered With, Replaced, Or Altered
            In Any Material Respect. Tex. Code Crim. Proc. Art. 64.03(a)(l)(A)(ii).

     13. Each oflhe items Reed seeks to lest has been within the custody and control of the State
         since the item was collected. The State did not contest the chain of custody as to !hose
         items of evidence within the custody of the Department of Public Safety Crime Lab or
         the Office of the Attorney General. The Court finds that all i!cms ofevidenec in the
         possession of the Office of the Attorney General and the Department of Public Safety
         Crime Lab have been subjected to a chain of custody sufficient to establish that they have


                                                    2

                                                                                                 41
                     -                                            -
    Case 1:19-cv-00794-LY Document 1-1 Filed 08/08/19 Page 14 of 49

                                                                                          42

       not heen substituted, tampered with, replaced, or altered in any material respect pursuant
       lo Article 64.0'.l(a)(l)(A)(ii) of the Texas Code of Criminal Procedure.

   1tf. The State argued that chain of custody was not established with respect to evidence that
        was introduced al Reed's trial in 1998 and has remained in the custody of the Bastrop
        District Court ever since.

   15. At the hearing, the Bastrop District Court Criminal Deputy Clerk, Etta Wiley, testified
       that each of the items Reed seeks to test remained within the custody of the Bastrop
       District Court "under lock and key." R.R. Vol. IV 195-196. Wiley also testified that to
       her knowledge, no item has been "been substituted, replaced, tampered with, or
       materially a!terecl." RR. Vol. fV 195-197.

  16. Trial prosecutor Lisa Tanner testified regarding the handling of evidence before and
      during the 1998 trial. Tanner testified that the eviuencc was handled with gloves prior to
      trial, but that the evidence was handled during the trial by her, the defense attorneys, and
      court personnel without gloves. R.R. Vol. IV 199. Tanner also testified that she
     presumed the evidence had been handled by the district clerk and had also been sent hack
     to the jnry room. Id.

  I 7. The State's investigator, Mr. Clough, testified in response regarding the foflowing
       hypothetical proposed by the State: "if you had collected evidence and scaled it and put
       it in custody and somebody came in and opened that seal and touched it and then pa'5cd
       it around to other individuals". Clough gave a conclusory opinion over objection that,
       under these circumstances, he would consider the evidence to be "contaminated'',
      "materially altered," and "tampered with." R.R. Vol. IV 185-186.

 18. Crime-scene and forensics expert John Paolucci and DNA expert Deanna Lankford
      ofiered umebu!ted expert testimony explaining how items that may have been handled
      without gloves or comingled can provide probative DNA evidence thrnngh either
     identifying and comparing the DNA of those persons known to have handled the
     evidence as well as by comparing DNA profiles from the potentially contaminated items
     to those detected on items from the Attorney General's evidence locker or the
     Depar1mcnt of Public Safety Crime Lab which were not handled at trial. See, e.g., R.R.
     VoJ.ll26-29, 76-78;R.R. Vol.III94-101, 104-105, !!!;R.R. Vol.JV76. Reviewing a
    photograph of the trial exhibits as they were stored together in a box by the Bastrop
    District Clerk's Office, Lankford also testified that it was common for evidence in old
    cases to be submitted to her lab for DNA testing under similar conditions. She further
    testified that the manner of storage under these circumstances did not prevent the lab
   from obtaining probative results from the items in the box. R.R. Vol. III 96.

19. The Court finds that a proper chain of custody has been es lab Ii shed as to the evidence
    kept as trial exhibits by the Bastrop District Court Criminal Deputy Clerk. By admitting
    the items into evidence at Reed's 1998 trial, the Court has already determined that the
    items were subjected to a proper chain of custody prior to trial. There is also no dispute
   that the evidence was subsequently maintained by the Bastrop District Clerk nnder secure




                                                                                        42
                        -
      Case 1:19-cv-00794-LY Document 1-1 Filed 08/08/19 Page 15 of 49
                                                                     -                        43

           conditions. As discussed by Lankford, the fact that !he iteim were handled by
          participants in the trial is certainly relevant to the Court's consideration of any DNA
          results from the testing of these items. I Iowever, such routine handling necessary for the
          evidence lo be considered at trial does not destroy the chain of custody as to !hat
          evidence.

      20. The Court finds that each item Reed seeks to lest has been subjected to a chain of custody
         su!Iicient to establish that it has not been substituted, tampered with, replaced, or altered
         in any material respect within the meaning of Article 64.03(a)(l)(A)(ii) and therefore
         meets the requirements of that miicle.

C.       Whether There Is A Reasonable Likelihood That The Items Contain Biological
         Material Suitable For DNA Testing.

     21. Crime-scene and forensics expcit John Paolucci and forensic DNA expert Deanna
         Lankford testified why each item Recd seeks to lest contains biological evidence.

     22. Lankford opined that, to a reasonable degree of scientific certainty, each item Recd seeks
         to test contains biological material suitable for DNA testing. See R.R. Vol. II 17-18; R.R.
         Vol. III 114, 117-118, 135, 142; Defendant's Hearing Ex. 11, ~ 15.

     23. Paolucci explained how the items would have been handled during the commission of the
         crime and that DNA evidence obtained from those items could reveal the killer's identity.
         RR. Vol. rI 17-l 8.

 2·'1. The State offered no rebuttal witnesses, and sponsored no documentary evidence
       contradicting Paolucci's or Lankford's testimony. In fact, the State's contamination
      arguments made in tl1c context of chain of custody presume that biological material is
      present on each of the items of evidence kept in the custody of the Bastrop District
      Clerk's Office.

 25. The Cowt finds that there is a reasonable likelihood that each item Reed seeks to test
     contains biological material and therefore meets the requirements of Tex. Code Crim.
     Proc. art. 611.0!(a).

 26. The Court further finds that each item Reed seeks to test was gathered in relation to the
     offense that is the basis of Reed's conviction and was in the possession of the State
     during Reed's trial.

27. The Court accepts the unrcbuttcd testimony of Deanna Lankford that the evidence was
    either not previously subjected to DNA testing, or can be tested using newer techniques
    that provide a reasonable likelihood of results that arc more accurate and probative than
    the results of any previous testing.




                                              4

                                                                                            43
                       -
      Case 1:19-cv-00794-LY Document 1-1 Filed 08/08/19 Page 16 of 49
                                                                      -                       44

     28. Based on the documentary and te.stimonial evidence introduced at the hearing, the Court
         finds that the requirements of Tex. Code Crim. Proc. art. 64.0 l (b) arc satisfied for each
        item Reed seeks to test.

D.       Whether Identity Was Or Is An Issue In This Case.

     29. 'lhe identity of Ms. Stitcs's killer was the primary contested issue at trial, and has been a
         contested issue through appeal and petitions for a writ of habeas corpus. The Court of
         Criminal Appeals has noted that the facts give rise to "a healthy suspicion that Fennell
         [the victim's !ianceJ had .some involvement in Stacey's death." E'x par/e Reed, 271
         S.W.Jd 698, 747 (Tex. Crim. App. 2008). This Courl finds that identity is al issue as
        required by Article 64.0J(a)(l )(C).




       ENTERJiD 1his _!]__day of __        !Yf.T__, 2016.

                                                    / '. ,J?t_..-·
                                              Hon.~'t§~tc~ .---
                                              Presiding Judge
                                              21st District Court
                                              Bastrop Connty, Texas

                                              Sitting by Assignment
                              -
        Case 1:19-cv-00794-LY Document 1-1 Filed 08/08/19 Page 17 of 49
                                                                                      -                             45

                                                         ADDENDUM A

                                              ITEMS REED SEEKS TO TEST


 k-= Vi~tim's Clothing -~ In or_Near Truck                        - -

                                                               Victim Recov_ery Scene
                                                                 ----   --

 / rants                                   HEB pen        Plastic bags placed over
                                                          victim's han ds during
      ---     ------
                            1
                         -4-- -----             -----
                                                          invcsti_g_<ltio n
                                                                        ------- ------

  Underwear - -              Knife andm    eta! cover     Used condo m
  -·~---------        --
  Dra               -    --
                             Green lighte r
                                       i--------   -----
                                                         Two     Busch beer cans
                                                 - - - - -------------
  Employee name lag          Metal box c utter           Swabs/samp !cs taken from--
                                                         mouths oftwo Busch beer
L  - - -------
white \-shirt
                             - - - - - 1-------- - - - -

                                        Pack of Big Red gum
                                                                 ------
                                                                               cans
                                                                             Extract samp !cs from blue
                                                                             condom slor ed in coin
                                                   -------       --
                                                                             envelope_
  s_ection of belt (no buc'klc)         Pieces of 2la stic cup____          _piece of shirt
  Section of bell with bu- cklc--
                                        Brown plann er/o rganrzer            piece ofkniDe
                                                                           --1---------

  Earring                               Single hair fr om
                                 --
                                       organizer/pla nncr                                        ----------
 Right shoe_ _ _         ---
                                      _White   paper napki n             ---- r---------
 Left shoe                             _Carbon copic.s of checks
                            -                                     -------   ~               --            -------

 HEB employee shi_rt_ _ _ - - Gas eme_rgcn       ________c:r ~ ook
                                                                - -----                  ---
 Strands of hair from le ft            Latent fingerp rint
 sock, back of!eft leg, b ack - - - - - - - - -                                  ----                               --
 Tape lifts from pubic a rca           Aulomati c tell errec_c:ip_t_ _ -----                      - ---------       -


~-"~":_"'"' 'w~
                           s          bridal shop re cetp t - - - - -
                                                                                   - ---          - - - - - - - -- ---

                                      Wal-Mart
                                   - ----       ---
                                                   rccc  i_JJ t     - - - - - - -- ----   -------   -------
                              --- - -
                                      business- -card
                                                  ----                                   -----
                                     ~--

                                      plastic bag __                              ------




E=~---                          --
                                      blue tl)'lon rop e ----                           -------

                                      brown.rope
                                                                             -----




                                                             6
                                                                                                                 45
Case 1:19-cv-00794-LY Document 1-1 Filed 08/08/19 Page 18 of 49




               Exhibit D
                              -                                      -
               Case 1:19-cv-00794-LY Document 1-1 Filed 08/08/19 Page 19 of 49

                                                                                             18

                                              C:rnse No. 8701

          STATE OF TEXAS                             §          INTIIJ<.; 2JST DISTRICT COUHT
                                                     §
          v.                                         §                                            OF
                                                     §
          RODNEY REED                                §             HASTHOP COUNTY, Tl<;XA.S
               SUPPLEMEJ\TAL FINDINGS OF FACT AND CONCLUSIONS OF LAW
                 After considering the record in this case, and after making credibility

      determinations following a live hearing in this Chapter 64 proceeding, the Court

      enters the following supplemental findings of fact and conclusions oflaw:



      1.         On July 14, 2014, Movant filed a Chapter 64 motion.

     2.         The State responded on September 12, 2014, and attached several ''xhibits
                regarding the existence, custody, and present condition of evidence collected
                in connection with the investigation of Movant's offense.

     3.         On October 22, 20I1, the Strite filed an amended inventory regarding
                fingerprint evidence.

 4.             Movant filed an affidrivit frorn a DNA expert on October 23, 2011.

 5.             On October 27, 2014, tlw Court set a hearing on Movant's Chapter G4 motion.

 6.             Movant filed a i·cply on November 2'1, 2014, and rittached a personal
                affidavit.

 7.            The Court held a Jive; hearing on the Chapter 64 motion on November 2c'i,
                2014. Movant called crime-scene and forensics expert, John Paolucci, and
               DNA expert, Deanna Lankford.         The State called Gerald Clough, an
               investigator with the Office of the Attorney General of Texas, Lisa Tanner,
               the special prosocutor on Movant's case, and Etta Wiley, a deputy district
               clerk for Bastrop County. Movant and tho State also introduced various
               exhibits.   After considering the record in this case, and Rflcr making
               credibility determinations from the hearing, the Court denied Movant's
               Chapter 64 motion.

8.             On December 12, 20 [![, tho Court issued findings of fact and conclus1on.~s
                                                                                      f
               law explaining the denial of Movant's Chapter 61[ motion.

                                                                              ;o~L:=.D~N
                                                                              \)i\T~-f.lrrJ',O/ lf
                                                                            c•~~r:.~~~~~~.' ~Jsj8"nly
                     -                                      -
       Case 1:19-cv-00794-LY Document 1-1 Filed 08/08/19 Page 20 of 49

                                                                                19

  9.     Movant filed a notice of appeal on .January 12, 2015.

 10.      On June 29, 20Hi, the Court of Criminal Appeals remanded this case for Lhe
          limited purpose of making additional findings "regarding each item [Movantj
         seeks to have tested:
         (l)    whether the it0m still exists and is in a condition making DNA testing
                possible;
         (2)    whether the item has been subjected to a chain of custody sufficient to
                estilhlish that it has not been substituted, tampered with, replacod, or
                altewd in any rnateriRI respect;
        (3)     whether there is a reasonable likelihood that llie item contains
                biological material suitable for DNA testing; and
        (4)     whether identity was or is an issue in this case."

11.     On July 5, 2016, the Court entered a scheduling order requirmg the parties
        to file proposed findings.

Supplemental Findings of Fact and Concli1sions 9£: Law

Items Requested for DNA Testing

12.    Tho Court finds that Movant initially requested DNA testing on the following
       items:
            • White paper napkin
            • Belt (in two parts)
            • HEB pen
           • Carbon copies of checks
           • Gas emergency book
           • Latent fingerprint
           • Automated teller receipt
           • Bridal shop receipt
           • Green cig,uette lighter
          • M cial box cutter
          • Package of Big Red gum
          • Walmart receipt
          • Business card
          • Plastic bag
          • Earring
          • Knife with metal cover
         • Blue rope
         • Brown rope
         • White t-shirt
         • Hair from Stites's left sock
         • Hair from Stitcs's left leg
         • Hair from SLites's hack
                                        2
                                                                               19
                              -                                   -
            Case 1:19-cv-00794-LY Document 1-1 Filed 08/08/19 Page 21 of 49

                                                                                     20

                    •    Hair from pubic tape lift
                    •    Pubic taiw lift
                    •    Blue pants
                   •     13lack bra
                   •     Green panties
                   •    HF:I3 nametag
                   •    Vaginal swabs taken by medical examiner
                  •     Rectal swabs laken by medical examiner
                  •     Piece of a shirt
                  •     Condom
                  •     Piece of a knife

      13.     At the hearing, Movant expanded his initial DNA testing request to include
              these items and parts of items as well:
                    • n1ll(, pants the crotch, %ipper, cuffs, waistband, button opening, and
                      button
                    • Green panties--tho crotch and waisthrrnd
                    • Black brH--the clasp
                   • White t-shirt-the collar
                   • Socks-the heels and cuffs
                   • Left shoe the heel and laces
                   • Right shoe-the heel and laces
                  • HEB shirt-the collar, cuffs, and armpits
                  • Pieces of a green cup
                  • Portrnil recnipt
                  • Drown planner
                 • Beer can.s- ·· the lip and crush ridges
                 • Hair from brown planner
                 • Bags around Stites's hands
                 • Extracts from condom
                • Extracts from beer can~
                • While fln kos
                • Two Lape lifts from Stites's body
                • Green blanket
               • Driver's seat tape lift
               • White paper sheet
               • Back brace
               • Knee brace

14.         At the hearing, Movant withdrew his request lo test items that were part of a
            previous DNA testing agreement with the State:
               • Hair from Stites's left sock
               • Hair from Stites's left leg
               • Hair from Stiles's back



                                                                                   20
                             -                                    -
            Case 1:19-cv-00794-LY Document 1-1 Filed 08/08/19 Page 22 of 49

                                                                                       21

                   • Hair from pubic tape lift
                   • Vaginal swabs taken by medical examiner
                   • Rrectal swabs taken by medical examiner

      15.      The Court notes that the State timely objected to Movant's expanded DNJ\
               testing request.

      Existence of items and Their Condition

      16.     The Court finds that all of the items listed in findings 12 and 13 still exist
              and are in a condition makmg DNA testing possible.

  Cha in of Custody

  17.         The Court finds that the following items have NOT been subjected to a chain
              of custody sufficient to establish that it has not been substituted, tamperc;d
              with, replaced, or altered in any material respect:
                   • Blue pants
                   • Green panties
                   • Socks
                  • Left shoe
                  • Right shoe
                  • Black bra
                  • HEB nametag
                 • White t-shirt
                 • Belt (in two parts)
                 • Earring
                 • HEB shirt
                 • Knife with metal cover
                • Pieces of a green cup
                • Brown planner
                • Back brace
                • Bridal shop receipt
                • Portrait receipt
               • Knee brace
               • Carbon copies of checks
               • Walmart receipt

18.         In making finding 17, tlw Court considers the following evidence:

            18a.   Tanner credibly testified that, following forensic analysis of the items
                   in finding 17, the items were handled ung]ovcd by the trial
                   participants, court personnel, and possibly jurors as they were exhibits
                   in Movant's trial.      Tanner's testimony on this point was not
                   contradicted by Movant.



                                                                                     21
                       -                                     -
      Case 1:19-cv-00794-LY Document 1-1 Filed 08/08/19 Page 23 of 49

                                                                                 22

         18b.    Clough credibly t"stified that some of tho items in finding 17 have been
                 stornd without packaging, r.omingled in unsealed boxes. Clough's
                 testimony on this point was not contradicted by Movant.

        18c.    Wiley credibly testified that some of the items in finding 17 have been
                stored without packaging, comingled in a manila envelope. vViJey's
                testimony on this point was not contradicted by Movant.

        18d.     Paolucci testified that evidence should remain scaled, or handled with
                gloves if unsealed, "[t]o pn,vcnt contamination." Paolucci admitted
                that there is "a good chance that [the items in finding 17 arej
                contaminated evidence."

       18e.     Lankford testified that, if evidence in her laboratory was unsealed and
                touched with an unglovcd h:rnd, "ycrn've tampered with our evidence."

19.    The Court finds that all iwms listed in findings 12 and 13, except those in
       finding 17, have been subjected to a chain of custody sufficient to establish
       that it has not been substituted, tampered with, replaced, or altered in any
       material respect.

Reasonable Likelihood of Biological Material 8uitable for DNA Testing

20.   The Court finds that there is NOT a reasonable likelihood that the following
      items contain bio.logical material suitable for DNA testing:
            • White paper napkin
            • Belt (in two parts)
           • HEB pen
           • Carbon copies of checks
           • Gas emergency book
           • Latent fingerprint
          • Automated teller receipt
          • Bridal shop receipt
          • Green cigarette ligh tcr
          • Me ta l box cu ttcr
          • Package of Big Red gum
          • W alma rt receipt
         • Business card
         • Plastic hag
         • Earring
         • Knife with metal cover
        • Blue rope
        • Brown rope
        • White t.-shirt-the collar
        • Pubic tape lift

                                         G

                                                                               22
                       -
      Case 1:19-cv-00794-LY Document 1-1 Filed 08/08/19 Page 24 of 49

                                                                                 23

               •    Blue pants -the crotch, zipper, cuffs, waistband, button opening, and
                    button
                  • Black bra- the clasp
                  • Green panties-the crotch and waistband
                 • HEB namctag
                 • Piece of a shirt
                 • Condom
                 • Piece of a knifo
                • Socks-the heels and cuffs
                • LP.ft shoe- the heel and laces
                • Right shoe the heel and laces
                • HEB shirt-the collar, cuffs, and armpits
                • Pieces of a green cup
               • Portrait receipt
               • Brown pfanner
               • Fleer cans-the lip and crush ridges
               • Hair from brown planner
               • Bags around Stitcs's hands
              • Extracts from condom
              • Extracts from beer cans
              • White flakes
              • Two tape lifts from Stites's body
             • Green blanket
             • Driver's seat tape lift
             • White paper sheet
             • Back brace
             • Knee brace

21.   In making finding 20, the Court considers the following evidence:

      21a.     For purposes of establishing biological material on most items, Movant
               relied on skin cell transfor--Locard's exchange principle.

      2lb.     Paolucci testified that, for paper it.ems, he would prcfor latent print
               examination over DNA testing because "we didn't have much success
               testing paper as a substrate."

      2lc.     The following items are paper goods:
                  • White paper napkin
                  • Carbon copies of checks
                 • Automated teller receipt
                 • Bridal shop receipt
                 • Walrnart receipt
                 • Business card
                 • Portrait. receipt

                                          6
                                                                               23
                   -                                  -
Case 1:19-cv-00794-LY Document 1-1 Filed 08/08/19 Page 25 of 49

                                                                              24

               •   Whito paper shDet

   21d.    Paolucci testified that he would want additional examination to
           determine if biological material existed on the following items:
              • White paper napkin
              • White flakes
              • 'J\vo tape lifts from Stites's body
              • Green bl1rnket
             • Driver's scat tape lift
             • White paper sheet

  2le.    Paolucci's request for additional examination to determine if biological
          material exists on the items in finding 2ld necessarily means that he
          docs not know if biological material exists on such items.

 2lf.     Paolucci admitted that the only way to determine if there is biological
          material on a c<n-tain item is if it is tested for DNA and he could not
          "promise anybody that there's going to be DNA" on any particubr
          item.

 2lg.     Paolucci admitted that he could not "say for sure   where·-~wherc   thr!sc
          items were touched."

 2Jh.     P;rnlucci specifically admitted th'1t he could not say that           the
          perpetrator touched any ofthu following items:
             • White paper napkin
             • HEB pen
             • Knife with meta 1 cover
             • Brown planner

2li.     Paolucci did not discuss whether biological material might be found on
         the following items:
             • White paper napkin
             • Carbon copies of checks
             • Gas emergency book
            • Latent fingerprint
            • Automated teller receipt
            • Bridal shop receipt
            • Walmarl rnccipt
           • B11sir1es.s ca I'd
           • Plastic bag
           • Blue rope
           • Brown rope
           • Pubic tape lift
           • Piece of fl shirt

                                   7

                                                                          24
                      -                                   -
 Case 1:19-cv-00794-LY Document 1-1 Filed 08/08/19 Page 26 of 49

                                                                               25

                  •   Piece of a knife
                  •   Portrait receipt
                  •   Extracts from condom
                  •   Extracts from beer cans
                  •   White flakes
                 •    Two tape lifts from Stites's body
                 •    Green blanket
                 •    Driver's scat tape lift
                 •    White paper sheet

   2lj.      Lankford testified that "the only way to know for sure" if biological
             material is present "is to test the[ items] and obtain a DNA profile"
             and that she "couldn't testify to there being a biological stain, for
             instance, on an item of clothing without testing it."

  ?. lk.     Lankford admitted that she has no personal knowledge that any
             particular item of evidence was manipulated with bare hands.

  211.      Lankford admitted that she did not know whether any particular item
            was handled or that there is biological material in the supposedly
            handled spot on the item.

 2lm. Lankford admitted that she had no personal knowledge that Stites was
      dragged by her clothing and that it was equally likely that she was
      moved via her unclothed body parts.

 21n.       Lankford admitted that she could not say whether any particular stain
            on the white t-shirt contained biological material.

 21 o.      Lankford admitted that she could not say that the following items were
            handled during the commission of Stites's murder:
               • White paper napkin
               • HEB pen
              • Carbon copies of checks

2lp.       Lankford testified that for the items in finding 17, there is the
           possibility that so much biological material has been contributed it will
           be impossible to deconstruct the mixture.

21q.       Lankford stated she "couldn't say for sure" that DNA will be detected
           on the items for whir.Ii Movant requests testing.

2lr.       Lankford testified that, as far as fingerprints go, "sometimes we obtain
           a DNA profile and sometimes we don't."



                                        8

                                                                             25
                   -                                     -
Case 1:19-cv-00794-LY Document 1-1 Filed 08/08/19 Page 27 of 49

                                                                              26

       21s.   Lankford Lustified lhaL slw would want additional c;xamination to
              determine if biological material PxisLcd on the following items:
                 • Green blanket
                 • While paper sheet
                 • Driver's scat tape lift

    2lt.      Lankford's request for additional examination lo dr;tcrmine if
              b10logical material exists on the items in finding Zls meccssarily means
              lhat she does not know if biological material exists on such items.

   2lu.       Lankford did not discuss whether biological material rnight be found
              on the following itf'1Ils:
                   • Gas emergency book
                   • Automated teller receipt
                  • Bridal shop receipt
                  • W almart receipt
                  • n usiness card
                  • Plastic bag
                 • Earring
                 • l3lue rope
                 • Brown rope
                 • Piece of a shirt
                 • Piece of a knife
                • Portrait receipt
                • Hair from brown planner
                • Extracts from condom
                • Extracts from beer cans
                • Green blanket
               • Driver's seat tape lift
               • White paper sheet
               • Back brace
               • Knee brace

2lv.       The items listed in finding 17 hciw been contaminated, rnmpored,
           and/or altered, as explained in finding 18.

Zlw. There was l.estimony cit trial that Stites was not dragged to her resting
     place.

2 lx.    There was testimony at trial that Stitcs's fingernails were too short to
         obtain scrapings from underneath.

2ly.     There was no testimony al trial that Stites hit or scraped her ciltacker
         with her hands.




                                                                            26
                     -                                            -
       Case 1:19-cv-00794-LY Document 1-1 Filed 08/08/19 Page 28 of 49

                                                                                    27

         2lz.   There was testimony at h·ial that the following items contained no
                stains of evidcntiary value on them:
                    • White t-shirt
                    • White flakes
                    • Black bra
                   • Paper napkin
                   • White paper sheet
                   • Knee brace
                   • HEB shirt

 22.    The Court finds that there is a rcasonabfo likelihood that all items listed in
        findings 12 and ts, except those in finding 20, contain biological material
        suitable for DNA testing. Namely, the hair from the brown planner.

 23.    The Court notes that the reasonable likelihood standard utilized in finding 20
        comes from an amendment of Chapter 64 that occurred after Movant filed his
        Chapter 61 motion.

21.     The Court would enter finding 20 whether applying the 2018 version of
        Chapter 64 or the 2015 amendments to Chapter 61.

Identity Was or Is an Issue

25.    The Court finds that identity was an issue in this case.

Supplementation

26.    The above, findings are supplement8 l to those issued by the Court on
       December 12, 2014.
                                        (~                    "       -
       DONE AND ENTKRED this_ __.]___day of ___ ,.;,--<'f_;_'__           ____ , 2016 .

                                                    .
                                             ,,/,-;_lj   -"}/v' ,__
                                       DotfliSha-<ier             ----
                                      Presiding Judge
                                      2 l.st District Court
                                      Bastrop County, Texas

                                      Sitting by Assignment




                                        JO
Case 1:19-cv-00794-LY Document 1-1 Filed 08/08/19 Page 29 of 49




                Exhibit E
Case 1:19-cv-00794-LY Document 1-1 Filed 08/08/19 Page 30 of 49
Case 1:19-cv-00794-LY Document 1-1 Filed 08/08/19 Page 31 of 49
Case 1:19-cv-00794-LY Document 1-1 Filed 08/08/19 Page 32 of 49
Case 1:19-cv-00794-LY Document 1-1 Filed 08/08/19 Page 33 of 49
Case 1:19-cv-00794-LY Document 1-1 Filed 08/08/19 Page 34 of 49
Case 1:19-cv-00794-LY Document 1-1 Filed 08/08/19 Page 35 of 49




                Exhibit F
Case 1:19-cv-00794-LY Document 1-1 Filed 08/08/19 Page 36 of 49
Case 1:19-cv-00794-LY Document 1-1 Filed 08/08/19 Page 37 of 49
Case 1:19-cv-00794-LY Document 1-1 Filed 08/08/19 Page 38 of 49
Case 1:19-cv-00794-LY Document 1-1 Filed 08/08/19 Page 39 of 49
Case 1:19-cv-00794-LY Document 1-1 Filed 08/08/19 Page 40 of 49




               Exhibit G
Case 1:19-cv-00794-LY Document 1-1 Filed 08/08/19 Page 41 of 49
Case 1:19-cv-00794-LY Document 1-1 Filed 08/08/19 Page 42 of 49
Case 1:19-cv-00794-LY Document 1-1 Filed 08/08/19 Page 43 of 49
Case 1:19-cv-00794-LY Document 1-1 Filed 08/08/19 Page 44 of 49
Case 1:19-cv-00794-LY Document 1-1 Filed 08/08/19 Page 45 of 49




               Exhibit H
Case 1:19-cv-00794-LY Document 1-1 Filed 08/08/19 Page 46 of 49
Case 1:19-cv-00794-LY Document 1-1 Filed 08/08/19 Page 47 of 49




                 Exhibit I
Case 1:19-cv-00794-LY Document 1-1 Filed 08/08/19 Page 48 of 49
Case 1:19-cv-00794-LY Document 1-1 Filed 08/08/19 Page 49 of 49
